Order entered January 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01429-CV

              DAVID PORTER AND STEVEN FREDRICKSON, Appellants

                                              V.

                CRAIG HARBUCK AND CAROL WEINKAUF, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03485-B

                                          ORDER
       Before the Court is appellants’ January 21, 2015, second unopposed motion to extend

time for filing of appellants’ brief. We GRANT the motion and consider appellants’ brief

received on January 23, 2015, properly before the Court.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE